Citation Nr: 0322686	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1966.  This appeal arises from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama regional office (RO).
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The available evidence does not demonstrate the presence 
of diabetes mellitus in service or for over twenty years 
following the veteran's separation from service. 

3.  There is no medical evidence of record showing a nexus 
between the veteran's diabetes mellitus, first demonstrated 
in October 1989, and his period of service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 2002 
statement of the case (SOC) of the laws and regulations 
pertaining to his claim for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

A December 2002 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  Additionally, the 
statement of the case contained the provisions of 38 C.F.R. 
§ 3.519 (2002).  Private medical records as well as VA 
medical records have been obtained.  The RO also attempted to 
obtain service medical records from Lackland Air Force Base 
referred to by the veteran.  However, these records are 
unavailable.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for several decades following service.  Thus, while there is 
a current diagnosis of diabetes mellitus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the initial findings of diabetes mellitus many 
years following service, any opinion relating diabetes 
mellitus to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Diabetes mellitus may be presumed to have 
been incurred during service if it is manifest to a degree of 
10 percent or more within the first year following service.  
38 U.S.C.A. § 1101, 1112 (West 2002).  

The service medical records do not show any indication of 
diabetes mellitus.  In August 1963, a hospitalization at 
Loring Air Force Base, Maine resulted in a diagnosis of 
infectious mononucleosis.  During that hospitalization, the 
veteran reported that he had been told previously at Lackland 
Air Force Base that he had "some type of blood disease."  
During the August 1963 hospitalization a blood work-up and 
urinalysis were conducted.  The urinalysis was negative for 
sugar.  The service separation examination in February 1966 
noted a normal endocrine system.     

The first indication in the record of diabetes mellitus is a 
private medical record dated October 1989.  VA outpatient 
medical records show continuing treatment for diabetes 
mellitus since 1999.  An August 1999 Social Security 
Administration decision notes recent treatment for diabetes 
mellitus.

The veteran has contended in written statements and in 
histories reported to medical care providers that he was told 
in service that he had a blood disorder which he believes was 
actually diabetes.  However, the Board notes that blood and 
urinalysis testing during the August 1963 in-service 
hospitalization did not result in any findings of diabetes.  
Furthermore, hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).   Moreover, the veteran's lay 
statements are not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The objective evidence does not indicate the presence of 
diabetes mellitus until 1989, approximately 23 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current diabetes mellitus 
and military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  Since 
the weight of the evidence for and against the claim is not 
in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

